                                   Case 2:21-cv-00555-JJT Document 13 Filed 06/09/21 Page 1 of 7



                            1   Brett W. Johnson (#021527)
                                Ian R. Joyce (#035806)
                            2   SNELL & WILMER L.L.P.
                                One Arizona Center
                            3   400 E. Van Buren, Suite 1900
                                Telephone: 602.382.6000
                            4   Email: bwjohnson@swlaw.com
                            5          ijoyce@swlaw.com

                            6   Ian Shelton (pro hac vice)
                                EVERSHEDS SUTHERLAND (US) LLP
                            7   600 Congress Ave, Suite 2000
                                Austin, TX 78701
                            8   Telephone: 512.721.2714
                                Email: ianshelton@eversheds-sutherland.com
                            9
                                Attorneys for Plaintiff Nexo Capital Inc.
                           10
                           11
                                                      IN THE UNITED STATES DISTRICT COURT
                           12
                                                               FOR THE DISTRICT OF ARIZONA
Snell & Wilmer




                           13
             LAW OFFICES




                           14   Nexo Capital Inc.,
                 L.L.P.




                           15                                                 No. 2:21-cv-00555-JJT
                                                  Plaintiff,
                           16                                                 UNOPPOSED MOTION FOR
                                         v.
                           17                                                 ENTRY OF STIPULATED
                                Lance Johansen,                               PERMANENT INJUNCTION
                           18                     Defendant.                  Assigned to: Hon. John J. Tuchi
                           19
                           20
                           21          PLAINTIFF’S UNOPPOSED MOTION FOR ENTRY OF STIPULATED
                           22                                   PERMANENT INJUNCTION
                           23
                           24
                           25
                           26
                           27
                           28


                                 46228439.1
                                   Case 2:21-cv-00555-JJT Document 13 Filed 06/09/21 Page 2 of 7



                            1                                            Introduction
                            2            COMES NOW Plaintiff Nexo Capital Inc. (“Nexo”) and files this unopposed motion
                            3   for entry of a stipulated permanent injunction. The parties have negotiated in good faith to
                            4   avoid litigation, and they have successfully executed a settlement agreement. Pursuant to
                            5   that agreement, Defendant Lance Johansen has admitted to publishing defamatory
                            6   statements about Nexo, as reflected in the joint stipulation supporting the permanent
                            7   injunction. Also pursuant to the stipulated permanent injunction, Johansen agrees to the
                            8   following narrowly tailored injunctive relief:
                            9       1. Mr. Johansen will take down and remove, or has already taken down and removed,
                           10            all prior defamatory reviews from Trustpilot and any other online platform he has
                           11            used to publish defamatory statements concerning Nexo Capital Inc.
                           12       2. Mr. Johansen will cease and desist from repeating the defamatory statements
Snell & Wilmer




                           13            concerning Nexo Capital Inc., that are identified in the Complaint, including without
             LAW OFFICES




                           14            limitation statements that Nexo Capital Inc. is a fraud, is committing fraud (including
                 L.L.P.




                           15            by hiring bots or others to write good reviews, or by posting fake reviews), is a scam,
                           16            liquidated most of its customers’ entire accounts, is run by an ex-felon, is a criminal
                           17            enterprise, is engaged in illegal activity, caused its customers to commit suicide,
                           18            changed its terms and conditions to say it can do whatever it wants to do without
                           19            notifying its customers, advertises itself as a risk-free non-margin platform, or is
                           20            stealing from or robbing its customers.
                           21       3. Mr. Johansen will cease and desist from making future defamatory statements
                           22            concerning Nexo Capital Inc. that are similar to and/or not colorably different than
                           23            the statements identified in the Complaint, including without limitation statements
                           24            that Nexo Capital Inc. is a fraud, is committing fraud (including by hiring bots or
                           25            others to write good reviews, or by posting fake reviews), is a scam, liquidated most
                           26            of its customers’ entire accounts, is run by an ex-felon, is a criminal enterprise, is
                           27            engaged in illegal activity, caused its customers to commit suicide, changed its terms
                           28

                                                                             -2-
                                 46228439.1
                                   Case 2:21-cv-00555-JJT Document 13 Filed 06/09/21 Page 3 of 7



                            1            and conditions to say it can do whatever it wants to do without notifying its
                            2            customers, advertises as a risk-free non-margin platform, or is stealing from or
                            3            robbing its customers.
                            4   See Exhibit A, ¶¶ 1-3 (Joint Stipulation and Proposed Permanent Injunction executed by all
                            5   parties, including Mr. Johansen).
                            6                                             Argument
                            7            Before a court may grant a permanent injunction, the plaintiff must satisfy a four-
                            8   factor test, demonstrating: (1) that it has suffered an irreparable injury; (2) that remedies
                            9   available at law, such as monetary damages, are inadequate to compensate for that injury;
                           10   (3) that, considering the balance of hardships between the plaintiff and defendant, a remedy
                           11   in equity is warranted; and (4) that the public interest would not be disserved by a permanent
                           12   injunction. Arizona Dream Act Coalition v. Brewer, 855 F.3d 957, 977 (9th Cir. 2017).
Snell & Wilmer




                           13            These four factors are satisfied here. Mr. Johansen has admitted that the statements
             LAW OFFICES




                           14   he published to third parties online were defamatory, as reflected in the joint stipulation
                 L.L.P.




                           15   supporting the permanent injunction; these statements already reached Nexo’s current and
                           16   potential customers and irreparably damaged Nexo’s reputation and business in a way that
                           17   justifies equitable relief. See IB Prop. Holdings LLC v. Rancho Del Mar Apartments Ltd.
                           18   Partnership, 228 Ariz. 61, 65 ¶ 10 & 12 (App. 2011) (reputation harm is irreparable because
                           19   it is “uncertain” and monetary damages may be “inadequate”) (“Equitable relief may be
                           20   appropriate to prevent a loss of potential customers.”). Nexo will suffer further irreparable
                           21   harm if this Court does not enter an order requiring Mr. Johansen stop his defamatory
                           22   publications. The balance of equities tilts sharply in favor of Nexo, as “[t]here is no
                           23   corresponding hardship in preventing Defendant[] from defaming Plaintiff.” Aegis Council,
                           24   LLC v. Maldonado, No. 310CV00756RCJRAM, 2011 WL 12878051, at *7 (D. Nev. Mar.
                           25   30, 2011).
                           26            Courts in the Ninth Circuit have found that the balance of equities tips towards the
                           27   victims of defamatory statements, particularly where, as here, such defamation is admitted.
                           28

                                                                            -3-
                                 46228439.1
                                   Case 2:21-cv-00555-JJT Document 13 Filed 06/09/21 Page 4 of 7



                            1   Xcentric Ventures, LLC v. Stanley, No. CV-07-0954-PHX-NVW, 2007 WL 1795811, at *1
                            2   (D. Ariz. June 21, 2007) (granting a plaintiff’s motion for preliminary injunction to halt
                            3   defamation and tortious interference after defendants made disparaging comments about
                            4   the plaintiff online); Nat’l Servs. Grp., Inc. v. Painting & Decorating Contractors of Am.,
                            5   Inc., No. SACV06-563CJC(ANX), 2006 WL 2035465, at *1 (C.D. Cal. July 18, 2006)
                            6   (issuing a preliminary injunction for the removal of a statement in an Internet article).
                            7   Finally, the public holds a valid interest in preventing unfounded campaigns against
                            8   businesses and preventing individuals from disseminating defamatory statements on
                            9   widely-read online review platforms. There is little to no public interest in allowing Mr.
                           10   Johansen to make admitted defamatory statements that damage Nexo’s reputation and
                           11   business and mislead its consumers.
                           12            Many courts have ruled that they have the authority to enter injunctions barring
Snell & Wilmer




                           13   statements that have already been adjudicated (or here, admitted) as defamatory. See
             LAW OFFICES




                           14   Balboa Island Vill. Inn, Inc. v. Lemen, 156 P.3d 339, 341 (Cal. 2007) (“[A] properly limited
                 L.L.P.




                           15   injunction prohibiting defendant from repeating to third persons statements about [the
                           16   plaintiff] that were determined at trial to be defamatory would not violate defendant’s right
                           17   to free speech.”); Guion Terra Marketing of Nevada, Inc., 90 Nev. 237, 523 P.2d 847 (1974)
                           18   (upholding a preliminary injunction in a defamation action); Walker, Jr. v. Gill, No.
                           19   2162016CV00316, 2017 WL 9807400, at *2 (N.H. Super. Apr. 10, 2017) (granting a
                           20   permanent injunction) (“The Court here is persuaded by the logic of the Balboa court and
                           21   others that where, as here, a person persists in making repeated statements that have found
                           22   to be defamatory, an injunction does not inhibit the defamor’s constitutional rights.”). See
                           23   also Lothschuetz v. Carpenter, 898 F.2d 1200, 1208–09 (6th Cir. 1990) (“[I]n view of [the
                           24   defendant]’s frequent and continuing defamatory statements, an injunction is necessary to
                           25   prevent future injury to [the plaintiff]’s personal reputation and business relations.”); Retail
                           26   Credit Co. v. Russell, 218 S.E.2d 54, 62-63 (Ga. 1975) (“Thus, prior to the issuance of the
                           27   injunction an adequate determination was made that it is unprotected by the first
                           28

                                                                            -4-
                                 46228439.1
                                   Case 2:21-cv-00555-JJT Document 13 Filed 06/09/21 Page 5 of 7



                            1   amendment; the order is based on a continuing course of repetitive conduct; and the order
                            2   is clear and sweeps no more broadly than necessary”) (quotations omitted).
                            3            Finally, Arizona courts specifically have issued injunctions enjoining defamatory
                            4   statements to protect victims of defamation. See, e.g., Alpha Phoenix Indus. LLC v.
                            5   SCInternational Inc., No. CV-12-1848-PHX-SMM, 2013 WL 5814850, at *6 (D. Ariz. Oct.
                            6   29, 2013), aff’d sub nom. Alpha Phoenix Indus., LLC v. SCI Int’l, Inc, 666 F. App’x 598
                            7   (9th Cir. 2016) (“[T]he Court finds the complained of communications are indeed
                            8   defamatory; thus, the Court finds that the public’s interest would not be injured by ordering
                            9   Defendants to remove the defamatory communications and enjoining Defendants from
                           10   making further defamatory communications.”); Xcentric Ventures, LLC, 2007 WL
                           11   1795811, at *1 (granting a plaintiff’s motion for preliminary injunction to halt defamation
                           12   and tortious interference after defendants made disparaging comments about the plaintiff
Snell & Wilmer




                           13   online). This Court should do the same here.
             LAW OFFICES




                           14                                            Conclusion
                 L.L.P.




                           15            For these reasons, Nexo respectfully asks this Court to grant its motion for entry of
                           16   the stipulated permanent injunction executed by all parties, including Mr. Johansen, and
                           17   attached as Exhibit A. Nexo anticipates filing a notice of dismissal of the entire action with
                           18   prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), after the Court rules
                           19   on the present motion. The parties have negotiated in good faith to settle this matter without
                           20   the need for further litigation, and the present stipulated permanent injunction is a fair and
                           21   equitable manner to resolve this dispute and dispose of this case.
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                                                            -5-
                                 46228439.1
                                  Case 2:21-cv-00555-JJT Document 13 Filed 06/09/21 Page 6 of 7



                            1           DATED this 9th day of June, 2021.
                            2                                                       SNELL & WILMER L.L.P.
                            3
                            4                                                 By:/s/ Ian R. Joyce
                            5                                                     Brett W. Johnson
                                                                                  Ian R. Joyce
                            6                                                     One Arizona Center
                                                                                  400 E. Van Buren, Suite 1900
                            7                                                     Phoenix, Arizona 85004-2202

                            8                                                       EVERSHEDS SUTHERLAND (US)
                                                                                    L.L.P.
                            9
                                                                                    Ian Shelton (pro hac vice)
                           10                                                       600 Congress Ave, Suite 2000
                                                                                    Austin, TX 78701
                           11
                           12                                                     Attorneys for Plaintiff Nexo Capital Inc.
Snell & Wilmer




                           13
             LAW OFFICES




                           14
                 L.L.P.




                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                                                            -6-
                                46228439.1
                                   Case 2:21-cv-00555-JJT Document 13 Filed 06/09/21 Page 7 of 7



                            1                                  CERTIFICATE OF SERVICE
                            2            I certify that on June 9, 2021, I electronically transmitted the attached document to
                            3   the Clerk's Office using the CM/ECF System for filing, and mailed a copy of same via
                            4   certified mail to:
                            5   Lance Johansen
                                11545 N. Frank Lloyd Wright Blvd.
                            6   Apt. 2093
                                Scottsdale, AZ 85259-3186
                            7   lancejohansen0@gmail.com
                                Defendant, in Pro Per
                            8
                            9
                                s/ Tracy Hobbs
                           10
                           11
                           12
Snell & Wilmer




                           13
             LAW OFFICES




                           14
                 L.L.P.




                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                                                            -7-
                                 46228439.1
